Broyles, C. J.
1. Code, §§ 110-402, 110-404, relating to an entry of “default,” have no application to' a case like the instant one where it does not appear that it was marked in '“default,” and where it does appear that a judgment was rendered before the movant filed her motion to set aside the judgment. Schofield’s Sons Co. v. Vaughn, 40 Ga. App. 568 (150 S. E. 569).
2. “A judgment may not be arrested or set a'side for any defect in the pleadings or record that is aided by verdict or amendable as matter of form.” (Italics ours.) Code, § 110-705. “The omission of a prayer for process from a petition is an amendable defect.” Babcock Lumber Co. v. Hughes, 29 Ga. App. 20 (1); (113 S. E. 816) ; Barnes-Fain Co. v. Chandler, 148 Ga. 158 (2) (96 S. E. 179).
3. Under the above-stated rulings the court did not err in dismissing, on general demurrer, the motion to set aside the judgment.

Judgment affirmed.


MacIntyre and Guerry, JJ., concm.